                                                                                                                          Case 2:21-cv-00949-GMN-EJY Document 56 Filed 08/11/21 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorney for Defendant
                                                                                                                      6 Discover Financial Services LLC

                                                                                                                      7

                                                                                                                      8                          UNITED STATES DISTRICT COURT
                                                                                                                      9                                 DISTRICT OF NEVADA
                                                                                                                     10 WOLFGANG R. ALTENBURG,                        CASE NO. 2:21-cv-00949-GMN-EJY
                                                                                                                     11          Plaintiff,                           STIPULATION AND ORDER TO
                                                                                                                     12 v.                                            EXTEND TIME FOR DISCOVER
                                                                                                                                                                      FINANCIAL SERVICES LLC TO
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 AMERICAN EXPRESS NATIONAL                     RESPOND TO PLAINTIFF’S
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        BANK, et. al,                                 COMPLAINT
                                                                                                                     14
                                                                                                                            Defendants.                               (Second Request)
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19          Plaintiff Wolfgang R. Altenburg (“Plaintiff”) and Defendant Discover Financial
                                                                                                                     20 Services LLC (“Discover”)1 stipulate and agree that Discover has up to and including

                                                                                                                     21 August 25, 2021 to respond to Plaintiff’s Complaint (ECF No. 1), to provide Discover

                                                                                                                     22 additional time to investigate Plaintiff’s allegations and for Discover to prepare a

                                                                                                                     23 response. The current deadline to file a response is August 11, 2021 (ECF No. 44).

                                                                                                                     24 Therefore, pursuant to LR IA 6-1, this stipulation is timely.

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27   By filing this Stipulation, Discover is not waiving any defense, affirmative or
                                                                                                                          1
                                                                                                                        otherwise, it may have in this matter, including, but not limited to, lack of personal
                                                                                                                     28 jurisdiction.


                                                                                                                          DMWEST #41765682 v1
                                                                                                                          Case 2:21-cv-00949-GMN-EJY Document 56 Filed 08/11/21 Page 2 of 2



                                                                                                                      1          This is the second request for an extension, and it is made in good faith and

                                                                                                                      2 not for purposes of delay.

                                                                                                                      3          Dated: August 11, 2021.

                                                                                                                      4 BALLARD SPAHR LLP                              LAW OFFICE OF KEVIN L. HERNANDEZ
                                                                                                                      5
                                                                                                                        By: /s/ Joel E. Tasca                          By: /s/ Kevin L. Hernandez
                                                                                                                      6 Joel E. Tasca, Esq.                            Kevin L. Hernandez, Esq.
                                                                                                                        Nevada Bar No. 14124                           Nevada Bar No. 12594
                                                                                                                      7 1980 Festival Plaza Drive                      8872 South Eastern Avenue, Suite 270
                                                                                                                        Suite 900                                      Las Vegas, Nevada 89123
                                                                                                                      8 Las Vegas, Nevada 89135
                                                                                                                                                                       Attorney for Plaintiff
                                                                                                                      9 Attorneys for Defendant
                                                                                                                        Discover Financial Services LLC
                                                                                                                     10

                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17                                         ORDER

                                                                                                                     18          IT IS SO ORDERED:

                                                                                                                     19

                                                                                                                     20                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                     21                                                        August 11, 2021
                                                                                                                                                                DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41765682 v1                      2
